Citation Nr: 0715555	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  05-24 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for history of 
malaria with splenic hematoma.

2.  Entitlement to service connection for diabetes mellitus, 
type II, to include as due to herbicide exposure.

3.  Entitlement to service connection for retinopathy, to 
include as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for neuropathy of the 
bilateral upper and lower extremities, to include as 
secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for skin disability.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for dizziness. 

8.  Entitlement to service connection for hepatitis C.

9.  Entitlement to service connection for bilateral hearing 
loss.

10.  Whether new and material evidence has been received to 
reopen a claim for service connection for back disability.

11.  Whether new and material evidence has been received to 
reopen a claim for service connection for gynecomastia, 
right, treated by surgery.  

12.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral eye 
disability, described as syneresis of vitreous (floater) 
(claimed as facial trauma/injury).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1968 to 
November 1970, including service in Vietnam.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2005, a 
statement of the case was issued in May 2005, and a 
substantive appeal was received in July 2005.  In his 
substantive appeal, the veteran initially requested a Board 
hearing; however, this request was subsequently withdrawn in 
August 2005.  

After reviewing the claims file, the Board believes that the 
issues are best described as listed above. 

The issues of service connection for diabetes mellitus, type 
II, for retinopathy, for neuropathy of the upper and lower 
extremities, and for skin disability, and the issues of 
whether new and material evidence has been received to reopen 
claims of gynecomastia and bilateral eye disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not currently suffer from a relapse of 
malaria with active residuals.

2.  Chronic headache disability was not manifested during the 
veteran's active duty service, nor is chronic headache 
disability otherwise related to such service. 

3.  Chronic disability manifested by dizziness was not 
manifested during the veteran's active duty service, nor is 
chronic disability manifested by dizziness otherwise related 
to such service.

4.  Hepatitis C was not manifested during the veteran's 
active duty service, nor is hepatitis C otherwise related to 
such service. 

5.  Right ear hearing acuity is not productive of an auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz of 40 decibels or greater, or auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz of 26 decibels or greater, or speech 
recognition scores less than 94 percent using the Maryland 
CNC Test.

6.  Left ear hearing loss was not manifested during the 
veteran's active duty or for many years thereafter, nor is 
any current hearing loss disability otherwise related to such 
service.

7.  Service connection for residuals of back injury was 
denied by an April 1972 rating decision; a notice of 
disagreement was not received to initiate an appeal from that 
determination.

8.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for residuals 
of back injury has not been received since the April 1972 
rating decision. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
malaria have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.88b, Diagnostic Code 
6304 (2006).

2.  Chronic headache disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2006).

3.  Chronic disability manifested by dizziness was not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303 (2006).

4.   Hepatitis C was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).

5.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty service, and the service 
incurrence of sensorineural hearing loss may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).

6.  The April 1972 rating decision, which denied entitlement 
to service connection for residuals of a back injury, is 
final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2006).

7.  New and material evidence has not been received since the 
April 1972 rating decision denying service connection for 
residuals of a back injury; and thus, the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 
C.F.R. 
§ 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a July 2004 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought on 
appeal, with the exception of the issues addressed in the 
Remand section below.  The Board notes that the July 2004 
also included a questionnaire requesting risk factors for 
hepatitis C.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the July 2004 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was advised, at page 3, to submit any evidence in his 
possession that pertains to his claim.  Thus, the Board finds 
that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The United States Court of Appeals for Veterans Claims' (the 
Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  In this case, the RO provided 
VCAA notice to the veteran in July 2004, which was prior to 
the February 2005 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal also 
involves the issue of an increased rating, VA believes that 
the Dingess/Hartman analysis must be analogously applied.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims for service connection and an 
increased rating, but there has been no notice of the types 
of evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  Despite the 
inadequate notice provided to the appellant, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims, any questions as to the appropriate disability 
ratings or effective dates to be assigned are rendered moot. 

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court addressed directives consistent with VCAA 
with regard to new and material evidence.  The Court stated 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a 
service-connection claim.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).
 
In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  
 
With respect to the whether new and material has been 
received to reopen a claim for back disability, the July 2004 
notice informed the claimant of what evidence was necessary 
to establish entitlement to service connection.  Further, the 
notice informed the veteran of what constitutes new and 
material evidence.  Lastly, the RO previously denied the 
claim for back disability as no disability was found on 
February 1972 and March 1972 examinations.  The July 2004 
letter specifically requested evidence that related to this 
fact.  Thus, the requirement set forth in Kent have been 
satisfied.    

Furthermore, with regard to the issues decided in the 
following decision, the Board finds that there has been 
substantial compliance with the assistance provisions set 
forth in the law and regulations.  The record in this case 
includes service medical records, VA treatment records, and 
VA examination reports.  The Board finds that the record as 
it stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.  
Certain issues on appeal which require further development 
are addressed in the remand section of this decision. 

The veteran was afforded VA examinations in November 2004 
with respect to his hearing loss and malaria claims.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained contain sufficient information 
to decide these issues on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  With respect to the remaining issues 
decided in the following decision, the Board finds that there 
is already sufficient competent evidence to decide the claims 
and that no examinations are necessary.

II.  Increased Rating for Malaria

The present appeal involves the veteran's claim that the 
severity of his service-connected history of malaria with 
splenic hematoma warrants a compensable rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

Under Diagnostic Code 6304, a 100 percent disability rating 
is warranted for malaria as an active disease.  Relapses must 
be confirmed by the presence of malarial parasites in blood 
smears.  Thereafter, residuals such as liver or spleen damage 
are rated under the appropriate system.  38 C.F.R. § 4.88b, 
Diagnostic Code 6304.

The veteran filed his current claim for a compensable rating 
in July 2004.  In November 2004, the veteran was afforded a 
VA examination.  The claims file was reviewed.  The examiner 
noted that the veteran was hospitalized on three different 
occasion for malaria while stationed in Vietnam.  He 
developed a splenic hematoma that finally just disappeared.  
Since discharge, the veteran reported that he does develop 
occasional chills, but no sweats.  The veteran denied fever 
or any other symptoms associated with the episodes of chills.  
The veteran has had no more problems with the spleen, or 
abdominal pains.  The examiner's diagnosis was status post 
malaria on three different occasions in Vietnam with a 
history of splenic hematoma, no real residuals.  A thin 
malaria smear was negative.  

VA treatment records from April 2004 to June 2005 are silent 
with respect to any diagnosis of active malaria or any 
residuals of malaria.  

Therefore, based on the medical evidence of record, the Board 
must conclude that a compensable evaluation for the veteran's 
service-connected history of malaria with splenic hematoma is 
not warranted.  The November 2004 VA examination found that 
there was no active disease.  Moreover, the examination found 
no objective evidence of any residuals, such as liver or 
spleen damage.  Thus, a preponderance of the evidence is 
against the veteran's claim for a compensable disability 
rating for his service-connected history of malaria with 
splenic hematoma.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).

III.  Service Connection Claims 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
organic diseases of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In an October 4, 
1995, opinion, VA's Under Secretary for Health determined 
that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.

The Board notes that the veteran's personnel record showed 
that he engaged in combat while in Vietnam.  Thus, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2005) 
are applicable in this case.  However, the veteran has not 
asserted that the disabilities discussed below were related 
to any injuries suffered during combat.

Headaches and Dizziness

The veteran is seeking entitlement to service connection for 
headaches and dizziness.  An October 1968 service medical 
record showed the veteran complained of dizziness.  However, 
the assessment was upper respiratory infection, rule out flu 
syndrome.  An August 1970 treatment record following an 
automobile accident a couple weeks prior indicated that the 
veteran was now complaining of headaches.  However, the 
November 1970 service examination prior to discharge showed 
that the veteran's head was evaluated as clinically normal.  
There were no notations on the examination concerning any 
chronic disabilities manifested by headaches or dizziness.  

February and March 1972 VA examinations are silent with 
respect to any complaints of dizziness.  However, the 
February 1972 examination for the veteran's eyes indicated 
that the veteran complained of headaches over the last three 
months in connection to problems with his left eye.  VA 
treatment records from April 2004 to June 2005, which are the 
only post service treatment records in the claims file 
besides VA examinations, are silent with respect to any 
complaints of dizziness.  However, a July 2004 VA treatment 
record showed that the veteran complained of headaches and 
blurred vision for several months.  Another July 2004 
treatment record indicated that he had awaken thinking he had 
leeches on him and jumped out of bed and he had a headache 
since then.  Another July 2004 treatment again showed the 
veteran complained of headaches.  However, all subsequent 
treatment records are silent with respect to complaints of 
headaches.  

Initially, the Board notes that the claims file is silent 
with respect to any diagnosis of a chronic disability 
manifested by headaches or dizziness.  Pain alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet.App. 282, 285 (1999), aff'd sub nom. Sanchez-Benitez v. 
Principi, 239 F. 3d 1356 (Fed. Cir. 2001).

Nevertheless, the Board finds that the preponderance of the 
competent medical evidence is against a finding that any 
incidents of dizziness or headaches in service were a 
manifestation of a chronic disability.  Instead, the medical 
evidence shows that the inservice incidents were symptoms of 
acute illnesses or disabilities and had resolved by the time 
of the veteran's discharge from service.  This is supported 
by the finding of a clinically normal head by military 
medical personnel at the November 1970 discharge examination.  
Chronic dizziness and headaches were not noted at the time of 
this examination.  This is significant because it shows that 
in the opinion of medically trained individuals, the head was 
clinically normal at that time.  

Therefore, the Board finds that service connection for 
headaches or dizziness is not warranted.  There is no 
competent medical evidence linking any dizziness or headaches 
currently experienced by the veteran to active service.  A 
preponderance of the evidence is against the veteran's claim 
for headaches or dizziness.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Hepatitis C

The present appeal also involves the issue of service 
connection for Hepatitis C.  Service medical records, 
including the November 1970 discharge examination, are silent 
with respect to any diagnosis of hepatitis.  The first post 
service treatment record showing a diagnosis of hepatitis C 
is a July 2004 VA treatment record.  The November 2004 VA 
examination given for malaria also showed that the veteran 
was positive for hepatitis C.  

As previously noted, along with its July 2004 VCAA notice, 
the RO specifically requested that the veteran fill out a 
questionnaire for risk factors of hepatitis C.  No reply was 
received from the veteran. 

Therefore, based on the medical evidence of record, the Board 
finds that service connection for hepatitis C is not 
warranted.  There is no evidence of hepatitis C in service 
nor has the veteran alleged any risk factors for hepatitis 
that occurred during active service.  Further, there is no 
competent medical evidence linking hepatitis C to active duty 
service.  The first post service treatment record for 
hepatitis C was 34 years after service so there is no 
supporting evidence of a continuity of pertinent 
symptomatology.  A lengthy period without evidence of 
treatment may also be viewed as evidence weighting against 
the veteran's claim.  See generally Maxson v. Gober, 230 F.3d 
1330 (Fed.Cir. 2000).  Thus, again, a preponderance of the 
evidence is against the veteran's claim for hepatitis C.  As 
the preponderance of the evidence weighs against the claim, 
the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Bilateral Hearing Loss 

Lastly, the veteran is seeking service connection for 
bilateral hearing loss.  Service connection for impaired 
hearing is subject to 38 C.F.R. § 3.385, which provides that 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection. See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The veteran's service medical records are silent with respect 
to any complaints of hearing problems.  The November 1970 
service examination prior to discharge showed no hearing 
abnormality and the test results were 15/15.  The first post 
service treatment record concerning hearing loss is a 
November 2004 VA audiological evaluation of the veteran, 
which indicated pure tone thresholds, in decibels, as 
follows:

HERTZ


500
1000
2000
3000
4000
Right 
10
10
10
5
20
Left
0
10
10
5
45

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  The examiner found normal auditory 
thresholds in the right ear and only minimal high frequency 
sensorineural hearing loss in the left ear at only 4000 
hertz.  The examiner opined that since his review of the 
service medical records were negative for hearing loss, and 
the veteran appeared to have normal hearing at separation, it 
would appear that the minimal high frequency sensorineural 
hearing loss of the left ear occurred subsequent to 
separation from service.  Thus, it was less likely than not 
that the veteran's current minimal high frequency 
sensorineural hearing loss of the left ear was related to 
military noise exposure/acoustic trauma.   There is no other 
pertinent medial evidence of record concerning the veteran's 
hearing.   

With respect to the right ear, in comparing the November 2004 
examination results to the regulatory criteria set forth in 
38 C.F.R. § 3.385, the Board must conclude that the 
preponderance of the evidence is against a finding that the 
veteran currently suffers from right ear hearing loss 
disability as defined for VA compensation purposes.  
According to the November 2004 examination, the veteran does 
not have an auditory threshold of 40 decibels or greater in 
any of the frequencies; or 26 decibels or greater for at 
least three of the frequencies.  Further, the veteran's 
speech recognition score using the Maryland CNC Test was 
greater than 94 percent.  In the absence of proof of a 
present disability, there can be no valid claim for service 
connection as Congress has specifically limited entitlement 
to service connection to cases where such incidents have 
resulted in a disability.  Brammer v. Derwinski, 3 Vet.App. 
223 (1992).

With respect to the left ear, even though the veteran suffers 
from mild hearing loss, the Board must conclude that service 
connection is not warranted.  The first test indicating 
hearing loss was the November 2004 VA audiogram, which was 
many years after the veteran's separation from service.  As a 
result, there is no supporting evidence of a continuity of 
pertinent symptomatology.  Further, the November 2004 
examiner found that it was less likely than not that the 
veteran's left ear hearing loss was related to noise 
exposure/acoustic trauma while in service. 

Thus, the preponderance of the evidence is against a finding 
that the veteran's claim for bilateral hearing loss.  As a 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application. 38 
U.S.C.A. § 5107. (West 2002). 

IV.  New and Material Evidence to Reopen Claim for Back 
Disability

A claim of service connection for residuals of back injury 
was denied by the RO in an April 1972 rating decision.  The 
veteran was informed of the April 1972 rating decision, and 
he did not file a notice of disagreement to initiate an 
appeal with respect to the decision concerning the back.  The 
Board notes that a notice of disagreement was filed in 
October 1972, but the veteran only expressed disagreement 
with the decision concerning his eyes.  Under the 
circumstances, the Board finds that the April 1972 rating 
decision became final with respect to the back.  38 U.S.C.A. 
§ 7105(c).  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  A request to reopen the veteran's claim was received 
in March 2003.  New and material evidence is defined by 
regulation.  See 38 C.F.R. § 3.156.  New evidence means 
evidence not previously submitted.  Material evidence means 
existing evidence that by itself or when considered with 
previous evidence relates to an unestablished fact necessary 
to substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  Further, the Board is 
not bound by an RO's determination and must conclude whether 
new and material evidence has been received to reopen the 
case.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The pertinent evidence of record at the time of the April 
1972 rating decision consisted of the veteran's medical 
service records and a March 1972 VA examination.  Service 
medical records showed that the veteran was diagnosed with 
thoracic-sacral strain in July 1969.  Service medical records 
also showed that the veteran complained of back pain after 
being in an automobile accident in October 1970.  However, 
the March 1972 VA examination indicated that the veteran had 
a chronic lumbosacral strain by history, asymptomatic on 
physical examination.  Thus, the RO denied the claim because 
there was no medical evidence of any chronic back disability.

The veteran has not submitted any additional evidence 
subsequent to the April 1972 rating decision concerning his 
back disability. The RO requested all pertinent evidence in 
the July 2004 VCAA letter.  However, the veteran did not 
reply.  The Board recognizes that VA treatment records from 
April 2004 to June 2005 have been associated with the claims 
file since the April 1972 rating decision, but these records 
do not show any complaints of back pain or diagnosis of any 
back disability.  Thus, new and material evidence had not 
been received which is necessary to substantiate the 
veteran's claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the 
claim of entitlement to service connection for back 
disability is not reopened.  38 U.S.C.A. § 5108.


ORDER

A compensable rating is not warranted for the veteran's 
service-connected history of malaria with splenic hematoma.  
Further, service connection is not warranted for chronic 
headache disability, for disability manifested by dizziness, 
for hepatitis C, and for bilateral hearing loss.  Lastly, new 
and material evidence had not been received to reopen a claim 
for service connection for back disability.  The appeal is 
denied as to these issues.  


REMAND

One of the issues on appeal is service connection for 
diabetes mellitus, type II.  The Board acknowledges the 
veteran's Vietnam service and the fact that diabetes 
mellitus, type II, is a presumptive disability for such 
veteran's under 38 C.F.R. § 3.309(e).  The claims file does 
not appear to include a medical diagnosis of diabetes 
mellitus, type II.  However, a March 2005 VA treatment record 
refers to an elevated glucose reading with a comment that the 
veteran may be developing glucose intolerance.  Under the 
circumstances, the Board finds that a VA examination is 
appropriate to assist the veteran with this claim.  

The veteran's claims involving retinopathy and neuropathy of 
the upper and lower extremities include contentions that 
these claimed disorders are related to his claimed diabetes.  
As such, these issues are intertwined with the diabetes claim 
and cannot be decided at this time. 

In view of the veteran's Vietnam service, the Board also 
believes a VA skin examination is appropriate to ascertain 
the nature of any current skin disorder(s). 

The present appeal also involves the claim to reopen the 
issues of service connection for a gynecomastia of the right 
breast and bilateral eye disability, described as syneresis 
of vitreous (floater) of the eyes.  As noted in the analysis 
part of this decision, during the pendency of this appeal, 
the Court issued a decision, which held that, in the context 
of a claim to reopen, VCAA notice must include an explanation 
of 1) the evidence and information necessary to establish 
entitlement to the underlying claim for the benefit sought; 
and 2) what constitutes new and material evidence to reopen 
the claim as determined by the evidence of record at the time 
of the previous final denial.  See Kent v. Nicholson, 20 
Vet.App. 1 (2006).  

The Court further explained that a notice letter must 
describe what evidence would be necessary to substantiate the 
element or elements required to establish the underlying 
claim that were found insufficient in the previous denial.  
See id.  In this case, the July 2004 VCAA letter did not 
address the issue of gynecomastia, or specifically address 
the issue involving of the veteran's eyes, but rather 
referred to facial trauma.  The Board notes that the VCAA 
letter did give a description of what constitutes new and 
material, but this information was given in reference to the 
veteran's claim for back disability.  Importantly, the VCAA 
letter failed to specify what evidence would be necessary to 
satisfy the elements that were found insufficient in the 
previous denials.  Specifically, the veteran must be informed 
that he must provide evidence showing that his gynecomastia 
of the right breast and syneresis of vitreous of the eyes are 
not constitutional or developmental abnormalities.  Thus, the 
Board finds that a corrective VCAA letter should be sent to 
the veteran to comply with 38 C.F.R. § 3.159(b).

Further, as previously stated in the analysis part of this 
decision, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Since the Board is remanding 
for additional VCAA notice under Kent, it is reasonable for 
the RO to give additional VCAA notice to comply with Dingess.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.	The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b).  The letter should 
specifically include notice to the 
veteran of the evidence necessary to 
substantiate his claims on appeal.  The 
veteran should also be advised to submit 
any pertinent evidence in his possession.  
Importantly, the letter should include 
information as to what constitutes new 
and material evidence as well as an 
explanation of the evidence necessary to 
substantiate the element or elements 
required to establish the underlying 
claim that were found insufficient in the 
previous denials, and an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal.  
Specifically, the veteran must be 
informed that he must provide evidence 
showing that his gynecomastia of the 
right breast and syneresis of vitreous of 
the eyes are not constitutional or 
developmental abnormalities.  See Kent v. 
Nicholson, 20 Vet.App. 1 (2006), 
Dingess/Hartman v. Nicholson, 19 
Vet.App.473 (2006).  

2.  The veteran should be scheduled for 
appropriate VA examinations regarding his 
claims of service connection for diabetes 
mellitus, for retinopathy, and for 
neuropathy of the upper and lower 
extremities.  It is imperative that the 
claims file be made available to and 
reviewed by the examiner(s).  All 
medically indicates special tests and 
studies should be accomplished.  The 
examiner(s) should clearly report whether 
or not medical diagnoses are warranted 
for diabetes mellitus (if so, the type 
should be identified), for retinopathy, 
and for neuropathy of the upper and lower 
extremities.  

If diabetes mellitus, type II, is 
medically diagnosed, the appropriate 
examiner(s) should offer opinions as to 
whether any diagnosed retinopathy and/or 
neuropathy of the upper and lower 
extremities are associated with the 
diabetes, are caused by the diabetes, or 
have been aggravated by the diabetes.  

3.  The veteran should also be scheduled 
for a VA skin examination.  It is 
imperative that the claims file be made 
available to and reviewed by the 
examiner.  All skin disorders found on 
examination should be clearly diagnosed.  
As to any current skin disorder, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
related to the veteran's service. 

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the issues remaining on 
appeal can be granted.  The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


